11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Jeramie Castillo a/k/a Jeraime Castillo,      * From the 42nd District Court
                                               of Taylor County,
                                               Trial Court No. 26183A.

Vs. No. 11-17-00117-CR                        * May 25, 2017

The State of Texas,                           * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that the
appeal should be dismissed for want of jurisdiction. Therefore, in accordance
with this court’s opinion, the appeal is dismissed.